Citation Nr: 0012236	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1947 and from April 1951 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a total evaluation based on 
individual unemployability due to a service-connected 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is currently service connected for a subtotal 
gastrectomy with gastritis and anxiety manifestations, 
evaluated as 60 percent disabling.

3.  The veteran has a high school education and two years of 
college.  His primary work experience has been as a postal 
carrier with the United States Post Office from 1957 to 1964, 
with subsequent clerical employment at Brookley Field from 
1964 to 1965.  He has not worked since approximately 1967.  

4.  The veteran is not unemployable due solely to his 
service-connected disability.  


CONCLUSION OF LAW

A total disability rating for compensation based on 
individual unemployability due to a service-connected 
disability is not warranted.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Early records disclose that the veteran developed abdominal 
distress during service in World War II and was initially 
diagnosed as having a psychogenic gastrointestinal reaction 
during hospitalization.  A gastrointestinal x-ray series 
later that month resulted in a diagnosis of active peptic 
ulcer.  He was discharged from service in January 1947 and 
found unfit for further military service due to chronic, 
active, peptic ulcer of the duodenum, according to a 
Certificate for Disability for Discharge.  He re-enlisted in 
April 1951, but according to a medical report dated in 
October 1951, a separation from service was recommended based 
on findings that his duodenal ulcer required constant 
supervision by a local physician.  

By decision of January 1953, the Board held that the 
veteran's nervousness, including anxiety reaction, was an 
element of his underlying duodenal ulcer and that service 
connection for anxiety reaction, as a separate disease 
entity, was not warranted.  Records indicate that the veteran 
underwent a subtotal gastric resection in 1954.  He has been 
rated 60 percent for his service-connected subtotal 
gastrectomy with gastritis and anxiety manifestations since 
1966.  

From November 1965 to January 1966, the veteran was 
hospitalized at a VA facility with a two-month history of 
anorexia, abdominal bloating, epigastric pains, diarrhea, and 
progressive weight loss with increasing severity since onset.  
He had had numerous admissions to VA hospitals for 
gastrointestinal symptoms since the subtotal gastric 
resection in 1954.  Positive physical findings on admission 
were confined to the abdomen, which revealed the presence of 
a healed post-gastrectomy scar and generalized abdominal 
tenderness without point tenderness or muscle guarding.  On a 
conservative regime, his symptoms gradually disappeared and 
at the time of discharge he was asymptomatic.  

The veteran was hospitalized at a VA hospital from July to 
November 1967.  It was noted that he had had a subtotal 
gastrectomy, but continued to drink.  He was placed on a six-
feedings daily diet, separated from alcohol, and given 
supportive therapy. He was considered competent and able to 
work.  Diagnoses were inadequate personality, chronic alcohol 
addiction, and status post subtotal gastrectomy with dumping 
syndrome.  

From June to August 1968, the veteran was treated at a VA 
hospital for residuals of a cerebral vascular accident, which 
he stated had occurred in December 1967.  Permanent effects 
included a partial weakness of the right side of his face, a 
partial weakness of the right upper and lower extremities, 
and aphasia.  At this time, he was considered competent for 
VA purposes, but unable to work.  

VA clinical records in August 1982 noted that the veteran was 
a residual right hemiplegic with partial motor aphasia, who 
could not be thoroughly evaluated in terms of mental status 
because of his motor aphasia.  He was admitted to a VA 
hospital in August 1982 to November 1982 for dental treatment 
and speech therapy.  He was again considered competent for VA 
purposes, but unemployable.  

From April to June 1983, the veteran was treated at a VA 
hospital for hyponatremia, seizure disorder, and dental 
gingivitis.  He was considered competent for VA purposes, but 
to have no rehabilitation potential.  

VA hospitalization in April 1989 was for an upper 
gastrointestinal endoscopy with biopsy, which resulted in a 
diagnosis of cholelithiasis with cholecystitis.  Findings 
also included an ulcer in the duodenum.  It was felt that the 
major source of his abdominal pain was cholecystitis 
secondary to cholelithiasis.  He was treated with antibiotics 
for cholecystitis, gastritis, and duodenal ulcer.  

A VA disability evaluation examination report in May 1991 
noted a stated occupational history of cashier at a grocery 
store from 1952 to 1957, a carrier with the United States 
Postal Service from 1957 to 1964, and clerical work from 1964 
to 1965.  A mental status consultation revealed that the 
veteran was pleasant and quite charming, but that his speech, 
although somewhat understandable, was garbled.  As to his 
nerves, he stated that he became shaky and nervous, 
especially when his stomach hurt.  His affect was labile and 
appropriate, although he indicated that he sometimes laughed 
inappropriately.  He seemed to have a good memory.  A primary 
symptom included fitful sleep.  He spent his time reading 
newspapers, visiting the sick in the hospital, or visiting 
with friends.  Although his social impairment was considered 
mild, industrial impairment was described as severe.  He was 
considered incompetent for VA purposes.  Symptoms relative to 
his anxiety were shakiness and nervousness when his stomach 
hurt and fitful sleep.  Symptoms relative to an organic 
mental disorder were labile affect, poor immediate recall, 
perseveration, and some unresponsive aphasia.  A 
gastrointestinal consultation revealed symptoms of a burning 
type of pain, which responded to Maalox.  He was being 
treated with Colestid, which reduced his stools to one per 
day from many per day prior to taking Colestid.  

In May 1993, the veteran was hospitalized at a VA hospital 
for computer tomography of the abdomen.  He had a history of 
abdominal surgeries in August 1991, which included 
cholecystectomy and subsequent drainage of a right upper 
quadrant abscess.  The CT scan was evaluated by a radiologist 
who decided that there was not an abscess process which could 
be drained by an invasive procedure.  A subsequent barium 
enema demonstrated no evidence of diverticular disease or 
diverticulitis, and an upper gastrointestinal examination 
also was essentially normal, with no evidence of 
extravasation from anastomotic sites to the right upper 
quadrant.  Follow-up abdominal films revealed no evidence of 
intra-abdominal process.  The physician commented that, since 
the veteran had had completely benign abdominal examinations, 
had shown a normal white count, was no longer taking 
antibiotics and was afebrile and tolerating a regular diet, 
he could be discharged with a diagnosis of abdominal pain of 
unknown etiology, now resolved.  

VA examination of the abdomen on hospital admission in July 
1995 revealed positive bowel sounds, the abdomen soft and 
non-rigid, and tenderness in the mid-epigastric area, with 
voluntary guarding but no rebound.  Abdominal x-rays were 
negative.  With medication, his white count and temperature 
dropped, and laboratory tests were negative.  Discharge 
diagnoses were pyelonephritis, resolved; seizure disorder; 
hypertension; hyperlipidemia; and peptic ulcer disease.  

After discharge, the veteran was admitted to a VA Home Care 
Unit for multiple physical disabilities.  He had been found 
to have a neurogenic bladder secondary to his cerebral 
vascular accident and seizure disorder and had been treated 
primarily for incontinence.  He was also given grief 
counseling by a psychologist after the unexpected death of 
his younger brother.  He attended occupational therapy and 
speech therapy.  Discharge diagnoses were status post 
cerebrovascular accident with right-sided hemiparesis, 
aphasia and dysarthria; peptic ulcer disease status post 
partial Billroth II gastrectomy; hyperlipidemia; 
hypertension; seizure disorder; neurogenic bladder with 
urgent continence; and insulin dependent diabetes mellitus.  

VA outpatient treatment records in 1998 disclose treatment 
for gastritis in January, for gastroenteritis in June, with 
symptoms of diarrhea and cramping, for depression in October, 
and for diarrhea in November and December.  In January 1999, 
however, he was seen at a VA mental health clinic and found 
to have no psychiatric symptoms.  

II.  Legal Analysis

The veteran contends that his gastrointestinal disorder, with 
anxiety manifestations, has prevented him from obtaining and 
maintaining a gainful occupation.  The Board notes that his 
claim for a total disability rating based on individual 
unemployability is well grounded within the meaning of 38 
U.S.C.A. § 5107.  Cf Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (noting that where a veteran asserts that a 
service-connected disorder has become worse, the claim is 
plausible and, hence, well-grounded.)  A statement by a 
veteran to VA that he can no longer seek or maintain 
employment is a well-grounded claim for a total disability 
rating under section 4.16(b).  Stanton v. Brown, 5 Vet. 
App. 563 (1993).  

When a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).  
The duty to assist includes, when necessary or appropriate, a 
duty to conduct a thorough and contemporaneous examination.  
Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In this case, the file is replete with medical records, 
including recent records of hospitalization and outpatient 
treatment.  Additionally, the veteran was offered the 
opportunity to testify before the Board at the RO In October 
1999, but requested that the hearing be canceled due to his 
poor health.  The duty to assist has thus been met, and there 
is sufficient evidence of record to evaluate his claim 
properly.  

With respect to a total disability rating based on individual 
unemployability, compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  Multiple disabilities 
resulting from a common etiology or a single accident or 
disabilities affecting a single body system are considered as 
one disability.  38 C.F.R. § 4.16(a).  In determining whether 
a veteran is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  
38 C.F.R.§§ 3.341(a), 4.19 (1999); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  

The veteran has only one service-connected disability, 
residuals of a subtotal gastrectomy with gastritis and 
anxiety manifestations, currently evaluated as 60 percent 
disabling.  Therefore, he meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
Since the veteran has met the percentage criteria, the issue 
becomes whether, in the judgment of the rating agency, his 
service-connected disability precludes him from engaging in 
substantially gainful employment, i.e., work which is more 
than marginal and that permits the individual to earn a 
"living wage."  Moore v. Derwinski, 1 Vet App. 356 (1991).  
For the veteran to prevail, the record must therefore reflect 
circumstances, apart from his nonservice-connected 
conditions, which place him in a different position from 
other veterans having a 60 percent compensation rating.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the veteran, in light of his service-connected 
disorder, is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  To 
receive a total compensation rating based on service-
connected disability, a veteran must be unemployable solely 
as a result of service-connected disabilities.  

Evidence gleaned from the veteran's several Applications for 
Increased Compensation Based on Unemployability and from his 
statements on a VA medical examination form in May 1991 
reveal discrepant information.  In claim dated in August 
1985, he stated he has a high school education, with two 
additional years of college for training in bookkeeping, and 
that he had worked for the United States Post Office as a 
postal carrier from 1962 to 1968, becoming too disabled to 
work in 1968.  On the May 1991 disability evaluation 
examination report, he states that he had worked at a grocery 
store as cashier from 1952 to 1957, for the United States 
Post Office as a carrier from 1957 to 1964, and as a clerk at 
Brookley Field from 1964 to 1965.  In April 1994, on a 
disability claim form, he stated that he had a high school 
education and two years of college and that he had been 
employed by the United States Post Office from 1957 to 1964 
and that he had become too disabled to work in 1965.  The 
claim in May 1995 was filled out incompletely, but indicated 
that he became too disabled to work in 1968.  In January 
1997, the form was incomplete, but showed the date of 
disablement as 1965.  Based on the VA hospitalization records 
in 1967 and 1968, it is most likely that the veteran became 
unable to work in December 1967, when he reportedly had his 
cerebrovascular accident, as he had been found competent and 
able to work in November 1967, but unable to work in June-
August 1968.  

Having assessed these statements as well as other evidence in 
the claims file, the Board finds that the veteran has a high 
school education with two years of college training in 
bookkeeping.  He is presently 71 years of age and became 
disabled approximately in 1967.  

A clear explanation in relation to claims involving 
individual unemployability requires analysis of the current 
degree of unemployability attributable to the service-
connection conditions, as compared to the degree of 
unemployability attributable to the nonservice-connected 
conditions.  Cathell v. Brown, 8 Vet. App. 539, 544-45 
(1996).  In this respect, it is noted that the veteran, with 
two years of college training in bookkeeping, evidently had 
the skill and experience for clerical work before his 
nonservice-connected cerebrovascular accident, as he had 
performed clerical work in 1964 and 1965.  If his status post 
subtotal gastrectomy with gastritis and anxiety 
manifestations were to be considered alone, he would very 
likely be able to work, as a VA examination in May 1991 noted 
that his symptoms were under good control with medications.  
Subsequent hospitalizations indicated treatment, not for his 
service-connected disability, but for other disorders, some 
of which were located in the abdominal area, or were 
secondary to his cerebral vascular accident.  More recent 
abdominal examinations and x-rays had been negative.  
Although the veteran did in 1998 have a serious flare-up of 
his peptic ulcer disease, with symptoms of diarrhea and 
cramping, he did not require hospitalization or extensive 
treatment.  

On the other hand, the veteran's nonservice-connected 
disabilities have resulted in unemployability, with no 
possibility of industrial rehabilitation.  Due to the 
cerebrovascular accident, the veteran currently has been 
found to exhibit labile affect, poor immediate recall, 
perseveration, and aphasia, as well as a secondary condition 
of a neurogenic bladder.  Despite occupational and speech 
therapy for the residuals of the cerebrovascular accident, 
little improvement in these conditions has been noted.  He 
had also recently been treated for a seizure disorder, 
hypertension, and insulin dependent diabetes.

Moreover, despite having undergone a subtotal gastric 
resection in 1954, the veteran was able to work until 1967 or 
1968.  Medical records indicate that it was only after his 
cerebrovascular accident that he became so disabled that he 
was unable to work.  Given a work history of more than 
thirteen years following the operation, it cannot be 
established that he terminated employment due to his service-
connected disability.  The Board is thus unable to find that 
the veteran's inability to perform gainful employment is due 
solely to his service-connected disability.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned disability evaluation of 60 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disability or that he is incapable of performing the physical 
and mental acts required by employment due solely to his 
service-connected disability.  Therefore, a total disability 
rating for compensation purposes based on individual 
unemployability is not warranted in this case.  


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

